*241OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 24, 1953. In this proceeding to discipline him for professional misconduct, both the petitioner and the respondent move to confirm the report of the Referee to whom the issues were referred for hearing and report.
The Referee has found, and the respondent has freely admitted, that the respondent neglected his duty as an attorney. Respondent applied to the Westchester Bar Association to represent indigent persons. He was assigned to represent four clients in their respective appeals to the Appellate Division of the Supreme Court. He neglected these appeals and took no action on behalf of his clients other than to receive certain transcripts relating to the cases.
After reviewing all of the evidence and the report of the Referee, we are in full agreement with the findings contained in the report. Accordingly, both the petitioner’s and the respondent’s motions to confirm are granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that none of the respondent’s clients was prejudiced by his neglect and the respondent’s co-operation throughout this proceeding. Accordingly, it is our opinion that the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, O’Connor and Lazer, JJ., concur.